Holmes, J.,
dissenting. I hereby dissent from the majority concerning the first issue herein based upon the principles set forth in my dissenting opinion in Auto-Owners Mut. Ins. Co. v. Lewis (1984), 10 Ohio St. 3d 156, 161-163.
I also dissent from the majority opinion concerning the second issue in that the “Limits of Liability,” as contained in the insurance policy, are quite clear and unequivocal, and are not subject to judicial interpretation by this court. The limitation specifically states that “[a]ny amount payable under the Uninsured Motorists Coverage * * * shall, be reduced by (1) all sums paid on account of such bodily injury by or on behalf of (i) the owner or operator of the uninsured highway vehicle * * *.” This language is very clear and demonstrates the intent of the parties that the “amount payable” under the facts presented would be $300,000, the maximum sum payable for “each accident,” less a setoff of $100,000, the amount paid by Buckeye Union Insurance on behalf of its insured, Duk Kim.